Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 15, 2017

                                     No. 04-17-00082-CV

                  IN RE: THE COMMITMENT OF ESTEVAN RIOJAS,

                 From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-02857
                     The Honorable Lamar McCorkle, Judge Presiding


                                        ORDER

Sitting:      Marialyn Barnard, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice

       The panel has considered the appellant’s motion for rehearing, and the motion is DENIED.




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of November, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court